DETAILED ACTION
In response to communications filed 02/07/2020.
Claims 1-16 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 02/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,594,545 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Wakeley (Reg. No. 60,418) on February 16th 2021.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 1-6 and 9-16 as the following:

--1.	(Currently Amended)  A method performed by a broadband watchdog device, the method comprising:
determining, by the broadband watchdog device, that data out of a peripheral device has been interrupted;
in response to determining that the data out of the peripheral device has been interrupted, transmitting, by the broadband watchdog device, a first control signal and then transmitting, by the broadband watchdog device, a second control signal, the first control signal causing power to not be supplied to the peripheral device and the second control signal causing power to be supplied to the peripheral device;
a first predetermined delay period after the transmitting of the second control signal, determining, by the broadband watchdog device, whether the peripheral device is outputting data;
in response to determining that the peripheral device is not outputting data, determining, by the broadband watchdog device, whether data into the peripheral device has been restored;
after determining that the data into the peripheral device has not been restored, transmitting, by the broadband watchdog device, a third control signal and then transmitting, by the broadband watchdog device, a fourth control signal, the third control signal causing power to not be supplied to a router device and the fourth control signal causing power to be supplied to the router device;
, by the broadband watchdog device, whether the router device is outputting data;
in response to determining that the router device is outputting data, transmitting, by the broadband watchdog device, a fifth control signal and then transmitting, by the broadband watchdog device, a sixth control signal, the fifth control signal causing power to not be supplied to a wireless access point device that is coupled to the modem device and the sixth control signal causing power to be supplied to the wireless access point device; and
a third predetermined delay period after the transmitting of the sixth control signal, determining, by the broadband watchdog device, whether the wireless access point device is outputting data.--

--2.	(Currently Amended)  The method according to claim 1, further comprising:
in response to determining that the wireless access point device is outputting data, transmitting, by the broadband watchdog device, a seventh control signal and then transmitting, by the broadband watchdog device, an eighth control, the seventh control signal causing power to not be supplied to the peripheral device and the eighth control signal causing power to be supplied to the peripheral device; and
a fourth predetermined delay period after the transmitting of the eighth control signal, determining, by the broadband watchdog device, whether the peripheral device is outputting data.--

--3.	(Currently Amended)  The method according to claim 2, further comprising:
in response to determining that the peripheral device is outputting data, determining, by the broadband watchdog device, whether there is another peripheral device;
in response to determining that there is another peripheral device, determining, by the broadband watchdog device, that data out of the other peripheral device has been interrupted;
in response to determining that the data out of the other peripheral device has been interrupted, transmitting, by the broadband watchdog device, a ninth control signal and then transmitting, by the broadband watchdog device, a tenth control signal, the ninth control signal causing power to not be supplied to the other peripheral device and the tenth control signal causing power to be supplied to the other peripheral device; and
a fifth predetermined delay period after the transmitting of the tenth control signal, determining, by the broadband watchdog device, whether the other peripheral device is outputting data.--

--4.	(Currently Amended)  The method according to claim 1, further comprising:
transmitting, by the broadband watchdog device, to a set-top box a first message, the first message indicating that a problem with the peripheral device has been detected; and


--5.	(Currently Amended)  The method according to claim 4, further comprising:
transmitting, by the broadband watchdog device, to the set-top box a second message, the second message indicating that the problem with the peripheral device has been resolved; and
outputting from the set-top to the display device a video signal including the second message indicating that the problem with the peripheral device has been resolved.--

--6.	(Currently Amended)  The method according to claim 5, further comprising:
displaying, by the display device, the first message indicating that the problem with the peripheral device has been detected; and
displaying, by the display device, the second message indicating that the problem with the peripheral device has been resolved.--

--9.	(Currently Amended)  A broadband watchdog device, comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the device to:

in response to determining that the data out of the peripheral device has been interrupted, transmit a first control signal and then transmit a second control signal, the first control signal causing power to not be supplied to the peripheral device and the second control signal causing power to be supplied to the peripheral device;
a first predetermined delay period after the second control signal is transmitted, determine whether the peripheral device is outputting data;
in response to determining that the peripheral device is not outputting data,  determine whether data into the peripheral device has been restored;
after determining that the data into the peripheral device has not been restored, transmit a third control signal and then transmit a fourth control signal, the third control signal causing power to not be supplied to a router device and the fourth control signal causing power to be supplied to the router device;
a second predetermined delay period after the fourth control signal is transmitted, determine whether the router device is outputting data;
in response to determining that the router device is outputting data, transmit a fifth control signal and then transmit a sixth control signal, the fifth control signal causing power to not be supplied to a wireless access point device that is coupled to the modem device and the sixth control signal causing power to be supplied to the wireless access point device; and
a third predetermined delay period after the sixth control signal is transmitted, determine whether the wireless access point device is outputting data.--

 broadband watchdog device according to claim 9, wherein the memory stores instructions that, when executed by the processor, cause the device to:
in response to determining that the wireless access point device is outputting data, transmit a seventh control signal and then transmit an eighth control, the seventh control signal causing power to not be supplied to the peripheral device and the eighth control signal causing power to be supplied to the peripheral device; and
a fourth predetermined delay period after the eighth control signal is transmitted, determine whether the peripheral device is outputting data.--

--11.	(Currently Amended)  The broadband watchdog device according to claim 10, wherein the memory stores instructions that, when executed by the processor, cause the device to:
in response to determining that the peripheral device is outputting data, determine whether there is another peripheral device;
in response to determining that there is another peripheral device, determine that data out of the other peripheral device has been interrupted;
in response to determining that the data out of the other peripheral device has been interrupted, transmit a ninth control signal and then transmit a tenth control signal, the ninth control signal causing power to not be supplied to the other peripheral device and the tenth control signal causing power to be supplied to the other peripheral device; and


--12.	(Currently Amended)  The broadband watchdog device according to claim 9, wherein the memory stores instructions that, when executed by the processor, cause the device to:
transmit to a set-top box a first message, the first message indicating that a problem with the peripheral device has been detected.--

--13.	(Currently Amended)  The broadband watchdog device according to claim 12, wherein the memory stores instructions that, when executed by the processor, cause the device to:
transmit to the set-top box a second message, the second message indicating that the problem with the peripheral device has been resolved.--

--14.	(Currently Amended)  The broadband watchdog device according to claim 13, wherein the memory stores instructions that, when executed by the processor, cause the device to:
the first message indicating that the problem with the peripheral device has been detected to be displayed; and
cause the second message indicating that the problem with the peripheral device has been resolved to be displayed.--

 broadband watchdog device according to claim 12, wherein the first message includes at least one of:  a location of the peripheral device and a type of the peripheral device.--

--16.	(Currently Amended)  The broadband watchdog device according to claim 9, wherein the first predetermined delay period, the second predetermined delay period, and the third predetermined delay period are different.--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention determines automatically by a network watchdog and reset device that a signal into a modem has been interrupted and then determines that the signal into the modem device has been restored.  In response to determining that the signal into the modem device has been restored, the device transmits control signals that cause power to the modem device to be cycled.  In response to determining that the modem device is outputting data after a first predetermined delay period, the device transmits control signals that cause power to a router device to be cycled.  In response to determining that the router device is outputting data after a second predetermined delay period, the device transmits control signals that cause power to a wireless access point device to be cycled.  In response to determining that the wireless access point device is outputting data after a third predetermined delay period, the device transmits control signals that cause power to a peripheral device to be cycled.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There 
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1 and 9 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468